Citation Nr: 1136721	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.

5.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a mental condition.

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at an August 2011 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to service connection for Meniere's disease and entitlement to service connection for residuals of TBI, as well as the reopened issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.
FINDINGS OF FACT

1.  An October 2007 rating decision denied service connection for PTSD and for a mental condition, and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final October 2007 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for service connection for PTSD and for a mental condition.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder claimed as depression is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

PTSD

The RO denied service connection for PTSD in October 2007, and notified the Veteran of the decision the same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The bases of the prior final denial were the RO's finding that there was no evidence to confirm the Veteran's claimed stressor of having a gun pointed at him on a German ship in 1952, and that there was no evidence to confirm that the event was stressful enough to trigger PTSD.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the October 2007 rating decision that addresses this basis.  

Evidence submitted and obtained since the October 2007 rating decision includes a private nexus opinion dated in May 2010 which relates the Veteran's PTSD to an in-service event.  Presuming credibility, this addresses a basis of the previous denial in determining that the in-service event was, in fact, stressful enough to trigger PTSD.  Further, the Veteran's testimony that he experienced the event is, presuming credibility, evidence that the event in question occurred.  As such, this evidence is both "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for PTSD since the October 2007 rating decision.  On this basis, the claim is reopened.

Mental Condition 

The RO denied service connection for a mental condition in October 2007, and notified the Veteran of the decision the same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior final denial was the RO's finding that there was no evidence of psychiatric symptoms or a diagnosed psychiatric disorder in service, and no evidence linking the Veteran's currently diagnosed psychiatric disorder to his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the October 2007 rating decision that addresses this basis.  

Evidence submitted and obtained since the October 2007 rating decision includes private nexus opinions dated in September 2009 and May 2010 which relate the Veteran's depression to his military service.  Presuming credibility, this evidence is both "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a mental condition since the October 2007 rating decision.  On this basis, the claim is reopened.





ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a mental condition is reopened, and to that extent only, the appeal is granted.


REMAND

Service connection for Meniere's disease was denied in an October 2009 rating decision; the Veteran submitted a notice of disagreement with respect to that denial in November 2004.  Review of the record does not indicate that the Veteran has withdrawn his notice of disagreement; it also does not indicate that a Statement of the Case has been prepared as of yet for this issue.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore, remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In his November 2009 notice of disagreement, the Veteran indicated that he had been treated for his head injury at the Fleet Marine Hospital in Seattle, Washington, to include an incident where trocars were inserted into his nostrils.  Review of the service treatment records indicates admission to Seattle-area uniformed services hospital in October 1952 after the Veteran cut his nose on a chair and received approximately 15 stitches, and another admission in March 1953 for 30 days for treatment of acute maxillary sinusitis, but does not show treatment for a head injury, which the Veteran also alleges he received.  Because the record does not reflect that the RO made a request to the National Personnel Records Center (NPRC) for records specific to the Veteran's claimed head injury, and the Veteran testified at his August 2011 Board hearing that he had been treated for the head injury at the same facility, such a request must be made on remand.  

In his September 2007 stressor statement, and again at his August 2011 Board hearing, the Veteran described his in-service stressor as having occurred during the summer of 1952, when he was stationed at his service branch's base in Seattle, Washington, he and four or five others were underway, on a 40-foot cutter, to board an East German or Soviet boat.  After boarding, got into an altercation with a man on board the foreign ship who threatened him with a gun.  He did not identify the exact month or the names of the other people on the cutter with him.  Review of the Veteran's claims file shows a September 2007 formal finding by the RO that there was insufficient information to send a request to the Joint Services Records Research Center (JSRRC) to attempt to verify the stressor.  The Board disagrees.  The Veteran provided a location where he was stationed, and approximately a 3 month period in which the event occurred.  While it appears that the RO may have to contact the service branch to obtain reports of the name of the cutter on which the Veteran was underway, there is sufficient information with which to submit a verification request to JSRRC, and it would be improper to adjudicate the Veteran's claim for service connection for PTSD before this is accomplished.  A denial solely because of an unconfirmed stressor is improper if JSRRC has not confirmed that the claimed stressor cannot be verified.  See, c.f., VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006), and VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 15(l) (Sept. 29, 2006).

Finally, the Veteran's clinical picture with respect to the claimed TBI and multiple psychiatric diagnoses is complicated by recent VA treatment records which reflect testing for dementia.  While the Veteran's private physician has submitted nexus opinions relating each of these conditions to the Veteran's military service, they are essentially not probative because they are bare conclusions and do not provide a rationale or make specific mention any particular clinical or other evidence on which they are based.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, there is not yet evidence of a head injury documented in the service treatment records, and therefore it is not clear whether the private physician's opinions are based on more than the Veteran's reports.  Thus, the opinions are insufficient with which to grant the Veteran's claim.

However, such a suggested nexus, when coupled with the Veteran's report of in-service symptomatology and his objectively documented current diagnoses, trigger's VA's duty to assist by providing a medical examination, especially since one has not yet been conducted in the Veteran's case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  On remand, a VA examination by a neuropsychiatrist, or another specialist with expertise in diagnosing both organic brain disorders and psychiatric disabilities, must be conducted.

Accordingly, the issues of entitlement to service connection for Meniere's disease and entitlement to service connection for residuals of TBI, as well as the reopened issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, are REMANDED for the following actions:

(The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to service connection for Meniere's disease.  38 C.F.R. § 19.26 (2011).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the October 2007 rating decision denying the claim must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

2.  Contact the NPRC or other appropriate agency and request that they search for records of treatment of the Veteran for a head injury at the Fleet Marine Hospital in Seattle, Washington, during the course of the time the Veteran's service personnel records reflect he was stationed there, specifically to include at or around the time of the October 1952 ping-pong incident.  If the NPRC reports that no such records exist, associate that response with the claims file. 

3.  Review the file and prepare a summary of all the claimed stressors, including those identified by the Veteran in the September 2007 stressor statement and at his August 2011 Board hearing.  Send this summary, and all associated documents, to the JSRRC, which must be requested to provide any information that might corroborate the Veteran's alleged stressors.  If JSRRC determines that more specific information is necessary to conduct a search for the necessary records with which to verify the claimed stressor, contact the Veteran immediately and request such information.  Once the Veteran's reply is received, provide the information contained therein to the JSRRC.

4.  Schedule the Veteran for a VA psychiatric examination by a neuropsychiatrist, or other psychiatrist or psychologist with a background in neurology, to determine the nature and etiology of all currently present acquired psychiatric disorders.  The claims file and a copy of this Remand must be reviewed by the examiner.  All indicated studies and tests, to include psychological testing with PTSD subscales and neuropsychiatric testing, should be accomplished.  All clinical findings should be reported in detail.  The examiner should identify all objective indications of psychiatric disability.  A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

With respect to the Veteran's diagnosed major depression, and/or any other acquired psychiatric disorder other than PTSD found to be present, the examiner should express an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to Veteran's military service.

Finally, the examiner should indicate, after the appropriate clinical batteries and radiology testing, whether the Veteran's current organic brain symptomatology, is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include any head injury in service that is evident from the Veteran's service treatment records, to include any newly-acquired records from the Fleet Marine Hospital in Seattle, Washington, or is consistent with the Veteran's reports of his symptomatology at the time, if the examiner finds them credible.

A complete rationale must be provided for any opinion stated, citing to claims file documents and/or current clinical findings, as appropriate.  

5.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to his last known address, and indicate whether any notice sent was undeliverable.

6.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 ( West 2002 and Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


